                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


AIDEN FRANCIS NUNAN,

                        Plaintiff,
                                                               CIVIL ACTION
       v.                                                      NO. 17-5338

COUNTY OF CHESTER,

                        Defendant.


                                           OPINION

Slomsky, J.                                                                     August 22, 2019

I.     INTRODUCTION

       On June 30, 2015, Defendant County of Chester (the “County”) interviewed Plaintiff

Aiden Francis Nunan for an open position for probation officer. At the time of the interview, Mr.

Nunan was 55 years old. On July 15, 2015, the County informed Mr. Nunan that he had not been

chosen for the position. Shortly thereafter, Mr. Nunan filed a series of Right-to-Know Requests

with the County, attempting to discern who had been hired. Through those requests, Mr. Nunan

learned that the County had hired two individuals for the position: Brian Hughes, who was 30

years old, and Nathan Reiser, who was 39 years old.

       On November 28, 2017, Mr. Nunan filed this suit against the County, alleging that the

County did not hire him because of his age, in violation of the Age Discrimination in

Employment Act (“ADEA”), 29 U.S.C. § 621, et seq., and the Pennsylvania Human Relations

Act (“PHRA”), 43 Pa. C.S.A. §§ 951, et seq. (Doc. No. 1.) One year later, on November 28,

2018, he filed the Amended Complaint. (Doc. No. 19.)

       On April 25, 2019, the County filed the instant Motion for Summary Judgment. (Doc.

No. 22.) On July 3, 2019, Mr. Nunan filed a Response in Opposition to the Motion for Summary


                                               1
Judgment. (Doc. No. 23.) Finally, on July 24, 2019, the County filed a Reply in Further Support

of its Motion. (Doc. No. 24.)

       The County’s Motion for Summary Judgment is now ripe for disposition. For reasons

discussed infra, the Motion (Doc. No. 22) will be denied.

II.    BACKGROUND

       Plaintiff Aiden Francis Nunan currently lives at 1722 Simpson Avenue, Ocean City, New

Jersey. (Doc. No. 22-1 at 15:19-24.) In 1984, he graduated from Muhlenberg College with a

degree in business administration. (Id. at 18:8-11.) At some point after graduating, Mr. Nunan

was hired as a probation officer in New Jersey, where he worked for twenty-five years. In 2014,

he was named “Probation Officer of the Year” for the entire state of New Jersey. (Id. at 129.)

       In April of 2015, when he was 55 years old, Mr. Nunan decided to take an early

retirement from his job as a probation officer for “economic reasons.” (Id. at 26:1-6.) That is,

Mr. Nunan retired because “it was less beneficial for [him] to stay on the job economically than

to leave the job and take [his] full benefits as an early retiree.” (Id.) Still, he looked for other

job opportunities. Shortly after retiring, Mr. Nunan came across an online job posting, which

advertised a probation officer position in Chester County, Pennsylvania (the “County”). The job

posting stated the following:

       Description

       The Adult Probation Department has seeks [sic] an Adult Probation Officer I who
       will be responsible for the supervision of adult offenders that have been granted
       parole or probation by the Court. The purpose of this supervision is to prevent the
       client from re-offending and enforce compliance with court-mandated sanctions.

       ***
       Qualifications/Requirements:

       Bachelor’s Degree with major coursework emphasis in Administration of
       Justice/Criminal justice or one of the Social Sciences. Minimum of one year
       experience in the Criminal Justice field or related experience.
                                                 2
(Id. at 61.) The job posting stated that applications should be submitted through the County’s

web portal by June 1, 2015. (Id.)

       Notwithstanding the posting’s instructions, Mr. Nunan submitted his application on June

3, 2015 via fax. (Id. at 19:17-20.) Mr. Nunan testified that he tried to submit the application

electronically, but that the application would not go through the web portal. (Id. at 27:20-28:4.)

On his application, Mr. Nunan listed his address as 112 South High Street, West Chester,

Pennsylvania. (Id. at 34:11-15.) He did not live at this address; rather, the property at 112 South

High Street belonged to his cousin. (Id. at 35:1-13.)

       Based on Mr. Nunan’s extensive experience as a probation officer in New Jersey,

Christopher Pawlowski, a Section Director of the County’s Adult Probation and Pretrial Services

Department, called Mr. Nunan on June 29, 2015 to schedule an interview. (Doc. No. 22 ¶ 13;

Doc. No. 22-2 at 6:23-24.) During the interview, Mr. Nunan told Mr. Pawlowski that he did not

live in the County, but that he planned to move there in the event that he got the job. (Doc. No.

22-2 at 22:1-12; Doc. No. 22-1 at 46:17-47:5.) There is no residency requirement to work as a

probation officer in the County. (Doc. No. 22-2 at 23:5-6.)

       On June 30, 2015, Mr. Nunan traveled to the Chester County Justice Center for his

interview. He was interviewed by a three-person panel, which included Mr. Pawlowski, Richard

Marinari, and Sandra Larson. (Doc. No. 22 ¶ 20.) Like Mr. Pawlowski, Mr. Marinari and Ms.

Larson are Section Directors of the County’s Adult Probation and Pretrial Services Department.

During their depositions, each panelist recalled that Mr. Nunan arrived for the interview looking

disheveled and unprofessional. They stated that Mr. Nunan was not wearing a suit and tie and

that his shirt was wrinkled. (Doc. No. 22-2 at 25:10-13; Doc. No. 22-3 at 10:10-12; Doc. No.




                                                3
22-4 at 12:2-16.) Mr. Nunan disputes this testimony, and testified that he wore a suit and tie to

the interview. (Doc. No. 23 ¶ 22.)

        To interview Mr. Nunan, the panelists used a standard form entitled “Probation Officer

Interview Questions.” The form contains eighteen questions. After each question there is a

space for the panelists to write comments or questions about the applicant’s response. The form

also instructs each panelist to score the applicant’s response to each question on a scale from

zero to two—a zero (0) denotes a poor response, a one (1) denotes an acceptable response, and a

two (2) denotes a good response. (See Doc. No. 22-5.)

        One of the questions on the standard form asks the applicant to answer the following

question:

        10.    Issuing warrants for arrest of offenders is a part of this job. What
               factors/decisions would you see yourself considering in determining
               whether or not arrest is an appropriate course of action for a given
               offender?

(Id. at 3.) Under this question on Mr. Nunan’s interview form, Mr. Pawlowski made the

following notation: “Violated terms, never considered other factors, issue bench warrant they

violated.” (Doc. No. 22-6 at 3.) On her form, Ms. Larson wrote the following comment: “If they

violated their terms and conditions, would not consider any other factors!!” (Doc. No. 22-5 at 3.)

On his form, Mr. Marinari made the following note: “Violated terms and court order, wouldn’t

consider any other terms” and “not good??” (Doc. No. 22-7 at 3.) All three panelists gave Mr.

Nunan a score of “0” on this question.1

        In his deposition, Mr. Pawlowski testified that Mr. Nunan’s response to Question 10

concerned him:



1
    The panelists notes were written during the interview, but the scores were written after the
    interview concluded. (See Doc. No. 22-3 at 13:3-11.)
                                                4
               Answer: . . . There was one question that still jumps out in my mind that
                       he answered when we asked him how – the decision to make
                       violations and issue warrants and things like that, Mr. Nunan
                       was very clear that it was you violate probation you go to jail
                       and you issue a warrant.

                          That is not what we do in Chester County. We are very, I guess
                          I will say we are very open to working with people and helping
                          them rehabilitate to keep them out of prison so their lives aren’t
                          disrupted from going to prison so we do everything we can at
                          our disposal to work with people, and that was not what he had
                          in mind as a provisional probation officer.

(Doc. No. 22-2 at 26:20-27:11.) In short, Mr. Pawlowski testified that Mr. Nunan’s response to

Question 10 did not align with the values and views of the Chester County Probation Office.

Likewise, Ms. Larson testified that Mr. Nunan’s response seemed “very punitive in nature” and

that Mr. Nunan would allow “no wiggle room as far as helping a person rehabilitate.” (Doc. No.

22-4 at 14:5-13.) According to Mr. Marinari, Mr. Nunan’s response to Question 10 made him

“very nervous.” (Doc. No. 22-3 at 16:6-15.)

       Mr. Pawlowski and Mr. Marinari also noted that they were concerned that Mr. Nunan did

not understand the term “EBP,” or an Evidence Based Practice, which, according to Mr.

Pawlowski is a commonly used term and tool in the field of criminal justice. (Doc. No. 22-2 at

25:7-17; Doc. No. 22-3 at 13:17-20.) Mr. Pawlowski also stated that he was concerned about

Mr. Nunan’s response to Question 8, which asks the following:

       8.      You are driving through town and see one of your offenders sitting with
               some known gang members, smoking a joint and drinking a 40. What do
               you do?

(Doc. No. 22-6 at 2.) After the question, Mr. Pawlowski wrote the following: “Other Officer

confront absolutely not let it go. Self, what is the policy on the safety??” (Id.) In his deposition,

Mr. Pawlowski also stated the following:




                                                 5
       Answer: . . . He without hesitation said he would confront it right away, he
               would absolutely not let it go. Then at that point he asked us what our
               policy was. But from an officer safety perspective that is not accepted
               if you see that to automatically respond to it because you have no idea
               what it is that person is involved with at the time.

                  So it just, to me it shows that there really was no other thought, it was a
                  violation and he was going to confront it right away.

                                                ***

       Question: How do you think that Chester County probation officers should
                 respond to this scenario set forth in question 8?

       Answer: If they see that happen they could return to the office and call that
               person and bring them into the office where it is a controlled
               environment, drug test them, speak to them, figure out what is going
               on, determine if they need treatment, drug and alcohol treatment, and
               find out what it is that lead [sic] them to do that that day.

(Doc. No. 22-2 at 38:18-39:21.)

       According to Mr. Pawlowski, the panel did not ask Question 17, which asks an applicant

to describe his long term career goals. (Id. at 40:24-41:2.) Mr. Marinari testified that Mr. Nunan

did not mention his age during the interview (Doc. No. 22-3 at 18:12-14), which Ms. Larson

confirmed. (Doc. No. 22-4 at 26:18-22.) Mr. Nunan disputes their testimony. On the subject of

age, he testified as follows during his deposition:

       Question: In the Complaint you filed, you claim that during the interview, you
                 inadvertently mentioned your age in response to one of the questions.
                 Can you describe the circumstances and the question that you were
                 responding to?

       Answer: I believe, but I’m not a hundred percent sure, that it was a question
               about like what are your – what are your future career plans. It was one
               of the – it was the last – one of the last few questions. An what I was
               saying was that I thought that I had retired too early and that I was
               quote, too young just to be hanging out and that I was 55 years old.

(Doc. No. 22-1 at 55:7-22.)




                                                  6
         After the interview concluded and Mr. Nunan left the room, the three panelists discussed

the interview and scored Mr. Nunan based on his performance. According to Mr. Pawlowski,

scoring applicants is a collaborative process. (Doc. No. 22-2 at 41-42.) In addition to the scores

for the eighteen questions, the standard form asks the panelists to score the applicant on the

following topics: dress, poise, knowledge of probation/parole, verbal articulation, overall

presentation, trainability, applicant punctuality, and second interview.     Although all three

panelists gave Mr. Nunan a “2” for knowledge of probation/parole and applicant punctuality,

each panelist gave Mr. Nunan a “0” for dress, poise, trainability, and second interview. The

panelists gave him a “1” for verbal articulation and overall presentation. Each panelist gave Mr.

Nunan a total score of “24” out of 52 possible points. (See Doc. Nos. 22-5, 22-6, 22-7.) With

respect to Mr. Nunan’s poise, Mr. Marinari testified as follows:

         Question: Do you recall why you gave a zero to Mr. Nunan’s poise?

         Answer: Kind of his demeanor. In my opinion it was kind of almost like a
                 matter of fact that it was more or less a, what is the word I am looking
                 for, a walk through for him and he was going to get hired immediately.
                 He actually asked us where his desk would be and who his supervisor
                 was. He didn’t really elaborate on a lot of the questions and articulate
                 them the way we thought he should or at least I thought somebody
                 should.

(Doc. No. 22-3 at 17:7-19.) Ms. Larson testified that she thought that Mr. Nunan was “maybe

arrogant” and “not engaging.” (Doc. No. 22-4 at 21:21-24, 22:9-15.) Mr. Pawlowski testified

that Mr. Nunan laughed in response to several questions. (Doc. No. 22-2 at 26:9-19, 32:17-

33:6.)

         The panelists were unanimous in their opinion that Mr. Nunan should not proceed to the

second step of the hiring process and receive a second interview. (Id. at 48:13-16.) According to




                                                7
the panelists, the reason Mr. Nunan was not hired was the insufficiency of his answers and his

demeanor during the interview. (Id. at 48:21-22.)

        In a letter dated July 15, 2015, Ms. Larson informed Mr. Nunan that he had not been

selected for the position. (Doc. No. 22-1 at 61:4-9.) After receiving the letter, Mr. Nunan filed

several Right-to-Know Requests2 with the County, seeking information about who had been

hired for the probation officer position. (Id. at 62:12-20.) Through those Requests, Mr. Nunan

learned that the County had hired two new probation officers to fill its openings: (1) Brian

Hughes, and (2) Nathan Reiser. (Doc. No. 22 ¶ 36.)

        Brian Hughes was 30 years old when he applied for the probation officer position in

2015. (Id. ¶ 37.) He has a degree in English from Bloomsburg University. (Doc. No. 22-1 at

75.)   Prior to applying to be a probation officer, Mr. Hughes worked for two years as a

“DNA/Megan’s Law/Reentry Coord[inator]” at the George W. Hill Correctional Facility in

Thornton, Pennsylvania. (Id. at 76.) Before that, he worked for three years as a Case Manager at

the George W. Hill Correctional Facility; in that capacity, he routinely worked with inmates, the

courts, and probation officers. (Id. at 79.) Mr. Hughes was interviewed by Mr. Pawlowski, Mr.

Marinari, and Ms. Larson on June 26, 2015. All three panelists gave him a total score of “29”

out of a possible 52 points. (See id. at 103-111.)

        Mr. Nunan believes that Mr. Hughes was not qualified for the position because the job

posting sought applicants who had completed coursework in the social sciences; Mr. Hughes’

degree is in English, which is a humanity. (Doc. No. 22-1 at 65:20:66-12.) In addition, he



2
    Pennsylvania’s Right-to-Know Law requires that a record in the possession of a state or local
    agency be presumed to be a public record unless otherwise specified by the law. An
    individual can obtain public records by filing a Right-to-Know Request with the appropriate
    state or local agency. The name, title, and salary of a public official or employee are public
    records. See 65 P. S. § 67.101 et seq.
                                                 8
believes that he should have been hired over Mr. Hughes because he has more experience than

Mr. Hughes in the criminal justice field. (Id. at 83:5-13.)

       Nathan Reiser was 39 years old when he applied for the Chester County probation officer

position in 2015. (Doc. No. 22 ¶ 40.) He has a degree in Political Science from Millersville

University. (Doc. No. 22-1 at 82.) From 2011 to 2015, Mr. Reiser worked as a probation officer

at the Dauphin County Work Release Center in Steelton, Pennsylvania. (Id. at 86.) In that

capacity, he worked with residents of the Work Release Center to “ensure court ordered

compliance.” (Id.) Mr. Reiser was interviewed by Mr. Pawlowski, Mr. Marinari, and Ms.

Larson on June 26, 2015. Two panelists awarded Mr. Reiser “29.5” points, and one panelist gave

him “30.5” points. (See id. at 112-120.)

       On December 3, 2015, Mr. Nunan dual-filed a complaint with the Pennsylvania Human

Relations Commission (“PHRC”) and the United States Equal Employment Opportunity

Commission (“EEOC”), claiming that the County discriminated against him because of his age.

(Doc. No. 19 at 2.) On September 13, 2017, the EEOC dismissed the Charge of Discrimination

and issued Mr. Nunan a Right to Sue Notice. (Doc. No. 22-1 at 92.) Shortly thereafter, on

November 28, 2017, Plaintiff initiated the present suit in federal court. (Doc. No. 1.)

       On November 28, 2018, Mr. Nunan filed the two-count Amended Complaint, alleging

that Defendant County of Chester did not hire him because of his age, in violation of the Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621, et seq., and the Pennsylvania

Human Relations Act (“PHRA”), 43 Pa. C.S.A. §§ 951, et seq. (Doc. No. 19.)

III.   STANDARD OF REVIEW

       Granting summary judgment is an extraordinary remedy.               Summary judgment is

appropriate “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In reaching this
                                                 9
decision, the court must determine whether “the pleadings, depositions, answers to

interrogatories, admissions, and affidavits show there is no genuine issue of material fact and that

the moving party is entitled to judgment as a matter of law.” Favata v. Seidel, 511 Fed. App’x

155, 158 (3d Cir. 2013) (quoting Azur v. Chase Bank, USA, Nat’l Ass’n, 601 F.3d 212, 216 (3d

Cir. 2010)). A disputed issue is “genuine” only if there is a sufficient evidentiary basis on which

a reasonable jury could find for the non-moving party. Kaucher v. County of Bucks, 455 F.3d

418, 423 (3d Cir. 2006) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). For

a fact to be considered “material,” it “must have the potential to alter the outcome of the case.”

Favata, 511 Fed App’x at 158. Once the proponent of summary judgment “points to evidence

demonstrating no issue of material fact exists, the non-moving party has the duty to set forth

specific facts showing that a genuine issue of material fact exists and that a reasonable factfinder

could rule in its favor.” Id. (quoting Azur, 601 F.3d at 216).

       In deciding a motion for summary judgment, “[t]he evidence of the nonmovant is to be

believed, and all justifiable inferences are to be drawn in his favor.” Id. (alteration in original)

(quoting Chambers ex rel. Chambers v. Sch. Dist. of Philadelphia Bd. of Educ., 587 F.3d 176,

181 (3d Cir. 2009)). The Court’s task is not to resolve disputed issues of fact, but to determine

whether there exist any factual issues to be tried. Anderson, 477 U.S. at 247–249. Whenever a

factual issue arises which cannot be resolved without a credibility determination, at this stage the

Court must credit the nonmoving party’s evidence over that presented by the moving party. Id.

at 255. If there is no factual issue, and if only one reasonable conclusion could arise from the

record regarding the potential outcome under the governing law, summary judgment must be

awarded in favor of the moving party. Id. at 250.




                                                 10
IV.     ANALYSIS

        In its Motion for Summary Judgment, the County advances a single argument: that Mr.

Nunan has not produced evidence from which a reasonable jury could conclude that the County

failed to hire him because of his age. For this reason, the County requests that the Court grant its

Motion and enter judgment in its favor. (Doc. No. 22.) Conversely, Mr. Nunan contends that he

has sufficiently discredited the County’s proffered reason for not hiring him, such that a

reasonable jury could conclude that the decision not to hire him was discrimination based on his

age. Consequently, Mr. Nunan argues that the Motion should be denied and that he should be

afforded his day in court. (Doc. No. 23.)

        The Age Discrimination in Employment Act (“ADEA”) provides that “[i]t shall be

unlawful for an employer . . . to fail or refuse to hire or to discharge any individual or otherwise

discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s age.” 29 U.S.C. § 623(a)(1). To prevail

on an age discrimination claim under the ADEA, or the analogous provision of the Pennsylvania

Human Relations Act (“PHRA”), a plaintiff must demonstrate that age “was the ‘but-for’ cause

of the employer’s adverse decision.”3 Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 178 (2009).

“In age discrimination, it is not sufficient to simply show that age was a ‘motivating factor’ in the

adverse employment decision.” Terrell v. Main Line Health, Inc., 320 F. Supp. 3d 644, 656 (E.D.

Pa. 2018) (citing Gross, 557 U.S. at 178). Instead, the plaintiff needs to show that his age was

the determinative factor—that is, the but-for factor—in the employment decision. Id. “Age

discrimination may be established by direct or indirect evidence.” Duffy v. Paper Magic Grp.,




3
    “The same legal standard applies to both the ADEA and the PHRA and therefore it is proper
    to address them collectively.” Kautz v. Met-Pro Corp., 412 F.3d 463, 466 n.1 (3d Cir. 2005).
                                                 11
Inc., 265 F.3d 163, 167 (3d Cir. 2001) (citing Connors v. Chrysler Fin. Corp., 160 F.3d 971, 972

(3d Cir. 1998)).

          Where, as here, the plaintiff proffers only circumstantial evidence of age discrimination, a

court applies the familiar burden-shifting framework from McDonnell Douglas Corp. v. Green,

411 U.S. 792 (1973). See Simpson v. Kay Jewelers, 142 F.3d 639, 643-44 (3d Cir. 1998);

Terrell, 320 F. Supp. 3d at 656. Under McDonnell Douglas, the initial burden of establishing a

prima facie case of age discrimination rests with the plaintiff. McDonnell Douglas, 411 U.S. at

802. If the plaintiff succeeds, the burden shifts to the defendant, who must then “articulate some

legitimate, nondiscriminatory reason” for the adverse employment action. Id. If the defendant

articulates a legitimate, nondiscriminatory reason, the burden shifts back to the plaintiff who has

the ultimate burden of showing by a preponderance of the evidence that the proffered reason was

merely pretext. Id. at 804.

          Here, the Court will address each step of the McDonnell Douglas burden-shifting

paradigm in turn.

   A. Mr. Nunan Has Established a Prime Facie Case of Age Discrimination

          To establish a prima facie case of age discrimination, a plaintiff must show: (1) that he

was forty years of age or older; (2) that the defendant took an adverse employment action against

him; (3) that he was qualified for the position at issue; and (4) that he was replaced by an

employee who was sufficiently younger to support an inference of discriminatory animus.

Smith, 589 F.3d at 689-90 (citing Potence v. Hazelton Area Sch. Dist., 357 F.3d 366, 370 (3d Cir.

2004)).     Courts have held that the plaintiff’s burden at this stage of the burden-shifting

framework is “not onerous.” Terrell, 320 F. Supp. 3d at 656 (quoting Simpson, 142 F.3d at 646).




                                                  12
       Here, Mr. Nunan has established a prima facie case of age discrimination. At the time of

the job interview, he was 55 years old and qualified for the probation officer position. As noted

above, he worked as a probation officer in New Jersey for twenty-five years and has vast

knowledge of the position. The County’s failure to hire him was an adverse employment action,

and the two employees hired instead of him were substantially younger than him. As noted

above, Mr. Hughes was 30 years old when he interviewed for the position, and Mr. Reiser was 39

years old when he interviewed for the position.

       Under McDonnell Douglas, because Mr. Nunan has established a prima facie case of age

discrimination, the burden now shifts to the County to proffer a legitimate, nondiscriminatory

reason for not hiring Mr. Nunan.

   B. The County of Chester Has Proffered a Legitimate, Nondiscriminatory Reason for
      Not Hiring Mr. Nunan

       At the second step of the McDonnell Douglas framework, an employer defendant meets

its burden by producing evidence which, taken as true, would allow a reasonable jury to

conclude that there was a legitimate, nondiscriminatory reason for the adverse employment

decision. Fuentes v. Perksie, 32 F.3d 759, 763 (3d Cir. 1994). Courts have explained that this is

a “relatively light” burden. Terrell, 320 F. Supp. 3d at 657 (quoting Fuentes, 32 F.3d at 763).

Significantly, at this step, “the employer need not prove that the proffered reason actually

motivated the termination decision . . . .”        Id.   Instead, “throughout this burden-shifting

paradigm[,] the ultimate burden of proving intentional discrimination always rests with the

plaintiff.” Fuentes, 32 F.3d at 763.

       The County has satisfied its burden here. According to the County, it did not hire Mr.

Nunan because he would not have been a good fit for the position based on his demeanor and his

interview responses. The County also contends that it did not hire Mr. Nunan because he

                                                  13
falsified information on his application and because he submitted an inadequate resume. (Doc.

No. 22 at 16.) In support of these proffered legitimate, nondiscriminatory reasons, the County

cites to testimony from the panelists that Mr. Nunan was disheveled and unprofessional during

the interview and that his interview responses revealed a punitive approach to probation that

conflicted with the County’s approach. Additionally, the County cites to the fact Mr. Nunan did

not live at the address he listed on his application and claims that the resume he submitted with

his application did not contain sufficient information about his past work and educational

background.

       Accordingly, the Court is persuaded that the County has produced legitimate,

nondiscriminatory reasons for not hiring Mr. Nunan. Thus, under McDonnell Douglas, the

burden now shifts back to Mr. Nunan, who, at this stage in the proceedings, must demonstrate a

genuine issue of material fact from which a reasonable jury could conclude that the County’s

proffered reasons for not hiring him were pretext for age discrimination.

   C. Mr. Nunan has Identified Genuine Issues of Material Fact as to Whether the
      County’s Reasons for Not Hiring Him were Pretextual

       At the third and final step of the McDonnell Douglas burden-shifting paradigm, Mr.

Nunan has the burden of establishing by a preponderance of the evidence that the County’s

proffered legitimate, nondiscriminatory reasons for failing to hire him were pretextual. See

Willis v. UPMC Children’s Hosp. of Pittsburgh, 808 F.3d 638, 644-45 (3d Cir. 2015). The Third

Circuit Court of Appeals has recognized two ways in which a plaintiff can show pretext:

       The first way to show pretext is for the plaintiff to point to evidence that would
       allow a factfinder to disbelieve the employer’s reasons for the adverse
       employment action. [Fuentes, 32 F.3d] at 765. In order to raise sufficient
       disbelief, the evidence must indicate “such weaknesses, implausibilities,
       inconsistencies, incoherencies, or contradictions in the employer’s proffered
       legitimate reasons” to satisfy the factfinder that the employer’s actions could not
       have been for nondiscriminatory reasons. Id. Alternatively, the second way a

                                                14
       plaintiff can establish pretext is to point to evidence that would allow a factfinder
       to believe that an invidious discriminatory was “more likely than not a motivating
       or determinative cause” of the employer’s action. Id. at 764. Specifically, the
       plaintiff can show pretext this way by presenting evidence “with sufficient
       probative force” so as to allow the factfinder to “conclude by a preponderance of
       the evidence that age was a motivating or determinative factor.” Simpson, 142
       F.3d at 644-45 (citing Keller, 130 F.3d at 1111). Pointing to evidence
       demonstrating any of the following satisfies this second way to prove pretext: (1)
       the defendant previously discriminated against the plaintiff; (2) the defendant
       discriminated against others within the plaintiff’s protected class; or (3) the
       defendant has treated similarly situated, substantially younger individuals more
       favorably. Simpson, 142 F.3d at 645 (citing Fuentes, 32 F.3d at 765). If this step
       is satisfied, at trial the plaintiff must convince the factfinder that not only was the
       employer’s proffered reason false, but the real reason was impermissible
       discrimination. Fuentes, 32 F.3d at 763 (quoting St. Mary’s Honor Ctr., 509 U.S.
       at 515).

Willis, 808 F.3d at 644-45.

       Here, Mr. Nunan only attempts to show pretext through the first method. That is, he

submits that he has identified weaknesses and inconsistencies in the County’s proffered reasons

for failing to hire him from which a reasonable jury could conclude that the County’s reasons are

“unworthy of credence.” (See Doc. No. 23.)

       First, Mr. Nunan submits that there is a genuine issue of material fact as to whether the

County failed to hire him because he “falsified his address on his application.” In the Motion for

Summary Judgment, the County claims that it did not hire Mr. Nunan because he did not live at

the address he listed on his application. (See Doc. No. 22 at 16.) As noted above, when Mr.

Nunan applied for the probation officer position, he lived at 1722 Simpson Avenue, Ocean City,

New Jersey; but on his application, he listed his address as 112 South High Street, West Chester,

Pennsylvania. The County claims that this “falsification” was one of the reasons it did not hire

Mr. Nunan.

       But as emphasized by Mr. Nunan, the evidence in the record undermines the County’s

proffered reason. To support its claim that it did not hire Mr. Nunan based on the falsification of

                                                 15
the address, the County cites to portions of the panelists’ testimony where they discuss the

reasons why Mr. Nunan was not hired. Significantly, the panelists only testified that Mr. Nunan

was not hired because of his demeanor and his responses to the interview questions; not a single

panelist stated or implied that the address issue had any effect on the decisionmaking process.

Nor do any of the interview forms note that there was an issue with Mr. Nunan’s address on his

application.

       Further, Mr. Nunan has identified inconsistencies in the County’s conduct that raise a

genuine issue of material fact as to whether it relied on the address issue when it decided to not

hire him. As noted above, Mr. Nunan told Mr. Pawlowski that he did not live at the West Chester

address during their phone call on June 29, 2015. Despite knowing this information, the County

still interviewed Mr. Nunan the next day. Thus, the knowledge that he did not live at the West

Chester address appears to have had little effect on the County’s interest in Mr. Nunan for the

probation officer position.

       To provide a basis for disbelief, an employee must present “evidence contradicting the

core facts put forward by the employer as the legitimate reason for its discretion.” Cridland v.

Kmart Corp., 929 F. Supp. 2d 377, 387 (E.D. Pa. 2013) (quoting McGrath v. Lumbermens

Merch. Corp., 851 F. Supp. 2d 855, 861 (E.D. Pa. 2012)). Here, the inconsistencies identified by

Mr. Nunan contradict the core facts produced by the County to support one of its articulated

reasons for not hiring him. For this reason, the Court is persuaded that a reasonable jury could

disbelieve the County’s claim that it did not hire him as a result of the address issue.

       Second, Mr. Nunan submits that there is a genuine issue of material fact as to whether the

County failed to hire him based on his “inadequate resume.” (See Doc. No. 23.) In the Motion

for Summary Judgment, the County contends that when Mr. Nunan applied for the probation



                                                 16
officer position, he submitted a resume that contained insufficient information about his past

work and his educational background. According to the County, that insufficiency contributed to

the decision to not hire him. (Doc. No. 22 at 16.)

       Mr. Nunan has identified inconsistencies in this articulated reason. Notably, none of the

panelists testified that Mr. Nunan submitted an inadequate resume. Nor do any of the comments

on the interview forms note any issues with his resume. Further, the County had the supposedly

inadequate resume in its possession before it made the decision to interview Mr. Nunan. If the

resume was indeed inadequate, it does not appear that that inadequacy lessened the County’s

interest in interviewing him for the probation officer position. Based on these inconsistencies,

there is a genuine issue of material fact as to whether the County failed to hire Mr. Nunan

because of issues with his resume.

       Third, Mr. Nunan claims that there is a genuine issue of material fact as to whether the

County failed to hire him based on what he wore to the interview. As noted above, the panelists

testified that Mr. Nunan appeared disheveled and unprofessional at the interview.             More

specifically, the panelists each took issue with the fact that Mr. Nunan was not wearing a suit and

tie. Mr. Nunan strongly disputes this testimony. In his deposition, he testified that he wore a suit

to the interview. In addition, for the purposes of this litigation, he submitted a sworn declaration

in which he affirms that he wore a suit and tie to the interview. (Doc. No. 23 at 13.)

       This type of “‘he said she said’ dispute involves questions of credibility that this court

cannot resolve at the summary judgment stage.” Palamides v. Boehringer Ingelheim Pharm.,

Inc., No. 07-1696, 2011 WL 1044641, at *11 (W.D. Pa. Mar. 18, 2011); see also Barber v. CSX

Distribution Servs., 68 F.3d 694, 700 (3d Cir. 1995) (“Evaluation of witness credibility is the

exclusive function of the jury, and where the only evidence of intent is oral testimony, a jury



                                                17
could always choose to discredit it.”). Where there is a genuine dispute, the facts must be

viewed in favor of the non-movant, which in this case is Mr. Nunan. Therefore, for the sole

purpose of resolving this Motion, the Court is compelled to conclude that Mr. Nunan wore a suit

and tie to his interview, thus casting doubt on the County’s explanation that he was not hired

because he was dressed unprofessionally.

       Mr. Nunan also identifies several other inconsistencies between his testimony and the

panelists’ testimony. For example, Mr. Pawlowski testified that Mr. Nunan was impolite during

the interview and that he laughed at several of the interview questions. Mr. Nunan, however,

testified that he was not impolite and that he did not laugh. In addition, the panelists testified

that they did not discuss Mr. Nunan’s age during the interview and that they never asked him

about his long term career goals. But according to Mr. Nunan, the panelists did in fact ask that

question, and in response, Mr. Nunan inadvertently told them that he was 55 years old. Taken as

true, these inconsistencies weaken the County’s proffered reasons for not hiring Mr. Nunan.

       In sum, the inconsistencies identified by Mr. Nunan, viewed in concert, are sufficient to

indicate weaknesses in the County’s proffered reasons for not hiring him, such that a reasonable

jury could disbelieve those proffered reasons. As a result, Mr. Nunan has met his burden of

establishing by a preponderance of the evidence that there are genuine issues of material facts as

to whether the County’s articulated reasons for not hiring him were pretextual. Accordingly, the

County’s Motion for Summary Judgment will be denied.

V.     CONCLUSION

       For the foregoing reasons, the County’s Motion for Summary Judgment (Doc. No. 22)

will be denied. An appropriate Order follows.




                                                18
